Citation Nr: 9916946	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  99-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability manifested by cramps, claimed as secondary to 
service-connected disabilities.

2.  Entitlement to service connection for degenerative 
arthritis, claimed as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for an amputation of 
the left index finger.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased evaluation for bursitis of 
the left hip, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for recurrent 
bilateral ankle sprains, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.

10.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1969 
to January 1972, and from September 1973 to December 1992, 
appealed that decision to the Board.




In correspondence dated January 1999, the veteran's attorney 
requested further VA examinations of the veteran, as VA 
examinations provided during the course of this claim were 
asserted to be inadequate.  In this respect, further action 
is required in the REMAND portion of the decision following 
the ORDER below as to the veteran's claims for increased 
evaluations for recurrent bilateral ankle sprains and COPD.  
However, the examinations as to the other claims for 
increased evaluations are adequate for rating purposes, and 
indeed, as noted below, the duty to assist is not triggered 
in the absence of a well-grounded claim for service 
connection, and for the reasons delineated below, further 
examinations are not warranted for the veteran's claims for 
service connection.


FINDINGS OF FACT

1.  The veteran has not submitted evidence in conjunction 
with this claim that would show that he has a bilateral leg 
disability manifested by cramps, separate and distinct from 
his service-connected bursitis of the left hip.

2.  The veteran has not submitted evidence in conjunction 
with this claim that would show that he has degenerative 
arthritis, except for the service-connected bursitis of the 
left hip.

3.  The veteran injured his left index finger after service, 
which led to an amputation of the left index finger.

4.  The veteran has not submitted evidence in conjunction 
with this claim that would show that he has been diagnosed 
with PTSD.

5.  The veteran's bursitis of the left hip is productive of 
pain and X-ray evidence of arthritis, but is not productive 
of a compensable loss of range of motion.

6.  The veteran's tinnitus has been assigned the highest 
evaluation available under the Schedule for Rating 
Disabilities.

7.  The veteran's hypertension is not manifested by diastolic 
pressure readings that are predominantly 110 or more, or by 
systolic pressure readings that are predominantly 200 or 
more.

8.  The veteran is gainfully employed.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral leg disability manifested by cramps, claimed as 
secondary to service-connected disabilities, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for 
degenerative arthritis, claimed as secondary to service-
connected disabilities, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim for service connection for an 
amputation of the left index finger is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.31, 4.40-4.46, 
4.71, 4.71a, Diagnostic Code 5019 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 
6260 (1998).

7.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.1-4.14, 4.104, Diagnostic Code 
7101 (1998).

8.  The criteria for a total evaluation based upon 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In light of the following, the Board finds that the veteran's 
claims for service connection for a bilateral leg disability 
and degenerative arthritis, claimed as secondary to service-
connected disabilities, and for PTSD, are not well grounded, 
and must be denied on this basis.

I.  Bilateral Leg Disability

Service connection may be granted for a disability resulting 
from a disability proximately due to, or the result of, a 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).  To 
establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

The veteran filed this current claim in November 1997, 
claiming that service connection was warranted for a 
bilateral leg condition secondary to service-connected 
disabilities.  By way of background, the veteran is service-
connected for bursitis of the left hip, as well as other 
disabilities, including recurrent bilateral ankle sprains.

As a result of prior claims, the veteran was afforded a VA 
examination in April 1993.  At that time, the veteran 
reported that he occasionally has cramping in his calf and 
upper thigh muscles.  No objective disability was found, 
however.

As a result of this claim, the veteran was afforded a VA 
examination in January 1998.  At that time the veteran 
related that during service he had ankle sprains, and that he 
had bursitis of the left hip.  While the veteran's ankle 
sprains were noted by history, no other diagnosis pertaining 
to the lower extremities was made.

In December 1998, the RO again provided the veteran with a VA 
examination, including an orthopedic examination.  The 
veteran related some aching in his left hip, and that he 
needs to wear heavy lace-up boots as a result of his 
bilateral ankle disability.  The veteran's gait was described 
as fairly normal.  No other complaints relating to the lower 
extremities were made.

In light of the above information, the Board must conclude 
that this claim is not well grounded.  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Towards this end, the Board does not question that the 
veteran should be in receipt of service connection for ankle 
disability or a left hip disability, but as noted above, 
these disabilities have already been granted service 
connection.  As a diagnosis of a disorder of the lower 
extremities separate and distinct from the currently service-
connected disabilities has not been made during the course of 
this claim, the Board must find that this claim for secondary 
service connection is not well grounded.

II.  Degenerative Arthritis

In November 1997, the veteran applied for service connection 
for degenerative arthritis secondary to other, service-
connected disabilities.  In January 1998, the veteran was 
provided a VA examination.  X-rays of various joints were 
taken, reflecting that the veteran's ankles had no 
significant bony abnormalities, but minimal degenerative 
changes were seen.  As a result of this examination, the RO 
awarded a 10 percent disability evaluation for the veteran's 
bursitis of the left hip.  The RO cited that under the 
applicable diagnostic code, a 10 percent evaluation is 
warranted for bursitis when there is X-ray evidence of 
degenerative arthritis of a minor joint or limited range of 
motion of a major joint.  A review of other evidence does not 
reflect that the veteran has degenerative arthritis of a 
joint other than his left hip.  The veteran was afforded 
another VA examination in December 1998.  The only 
degenerative changes noted were those in his left hip.

As with the above bilateral leg disability, there is no 
evidence with the claims file that would reflect that indeed 
the veteran has degenerative arthritis of a joint other than 
his service-connected left hip.  In the absence of evidence 
of degenerative arthritis, this claim is not well grounded, 
and must be denied.  Id.

III.  Amputation of the Left Index Finger

A service medical record dated in January 1974 noted that the 
veteran had pieces of wood in his left index finger since May 
1972, and that a cyst appeared in September or October of 
1973.  Two pieces of the wood were removed immediately after 
the injury and in April 1973.  That treatment record 
continued that a cystic lesion was then present as a result 
of the foreign body.  The April 1998 rating decision on 
appeal also noted that the veteran had an excision of a 
sebaceous cyst and multiple foreign bodies removed from his 
left hand in March 1974.

In January 1998, the veteran was provided his first VA 
examination.  He informed the examiner that he had a foreign 
body removed from his left finger by a Dr. Richard of North 
Platte, Nebraska in August 1997, and that because of 
infection, his left index finger was amputated in September 
1997.  The examiner looked at the veteran's left hand, and in 
fact, he was missing his left index finger.  

In December 1998, the veteran again received a VA 
examination.  The veteran went into greater detail about the 
circumstances that led to the amputation of the left index 
finger.  He informed the examiner about his in-service 
injury, but he stated that in July 1997 he smashed that 
finger, which later became infected requiring amputation.

In light of the above, the Board also finds this claim to be 
not well grounded.  In this respect, while there is no 
dispute that the veteran injured his left index finger during 
service, the more recent amputation was a result of a post-
service injury.  As there is no apparent nexus between the 
veteran's post-service amputation and his in-service injury, 
the Board must likewise find this claim to be not well 
grounded.

IV.  PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 38 C.F.R. § 3.304(f); 
see also, Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran's service personnel records reflect that he 
served in Vietnam during the Vietnam War.  Apparently, his 
claim for service connection for PTSD is based upon this 
service, although neither the veteran nor his attorney have 
been specific during the claim about the underlying cause.

As a result of this claim the veteran was provided a VA 
examination in January 1998.  While the veteran reported a 
history of PTSD, as well as depression, the examiner stated 
that he presented himself with normal behavior, with normal 
comprehension, cooperation and response.  A history of PTSD 
was noted.  In December 1998, the veteran was again provided 
a VA examination.  That examiner noted that while the veteran 
apparently had some symptoms of PTSD, he could not provide a 
diagnosis.

In light of the above, the Board finds that the veteran's 
claim for service connection for PTSD is not well grounded, 
as there is no medical evidence of a diagnosis of PTSD.  

V.  Conclusion

In denying the claims as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claims for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

Increased Evaluations

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

I. Bursitis of the Left Hip

The veteran's bursitis of the left hip has been assigned a 10 
percent disability evaluation under Diagnostic Code 5019.  As 
a result of this current claim, the veteran was afforded a VA 
examination in January 1998.  The veteran informed the 
examiner who performed the orthopedic portion of the 
examination that he had severe painful flare-ups two or three 
times per month, which lasted two weeks to three months in 
duration.  A precipitating factor was reported to be walking 
and a relieving factor was reported to be medication.  

Objectively, the examiner stated that the joint was not 
painful on motion, and the veteran denied pain, fatigue or 
weakness on motion.  There was no effusion or edema, and no 
weakness or tenderness.  X-rays of the left hip demonstrated 
some very mild degenerative changes of the left acetabulum, 
but no fractures or other abnormalities were observed.  

In December 1998, the veteran was again provided a VA 
examination.  During the orthopedic portion of the 
examination the veteran related that he had had an aching in 
his left hip.  Objectively, the examiner noted the presence 
of arthritis exhibited by the January 1998 X-ray, and that 
range of extension was limited to 30 degrees while flexion 
was limited to 100 degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

As noted above, the veteran's bursitis has been evaluated 
under Diagnostic Code 5019, which in turn provides that an 
evaluation is to be made based upon limitation of motion of 
affected parts, as degenerative arthritis.  See Note to 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that normal 
flexion of a hip is 125 degrees, while normal extension is to 
zero degrees.  A 10 percent evaluation is warranted for 
degenerative arthritis even if the limitation of motion is 
noncompensable if the joint is a major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Under the diagnostic codes that evaluate loss of range of 
motion of the hip, Diagnostic Code 5252 provides that a 10 
percent evaluation is warranted for flexion that is limited 
to 45 degrees, while a 20 percent evaluation is warranted for 
flexion that is limited to 30 degrees.  Flexion that is 
limited even further would necessarily warrant a higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).  
Extension that is limited to five degrees warrants a 10 
percent evaluation, the only evaluation warranted under 
Diagnostic Code 5251.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for bursitis of the left hip.  In this respect, 
the Board would note that the veteran could not obtain a 
higher evaluation based upon loss of extension, as it is not 
available under Diagnostic Code 5251, and the veteran's 
flexion does not even warrant a compensable evaluation.  
Nonetheless, the Board, as did the RO, finds that a 10 
percent evaluation is warranted for the veteran's bursitis of 
the left hip based upon his reports of painful flare-ups and 
X-ray evidence of degenerative changes.  However, as the 
veteran's range of motion does not warrant a compensable 
evaluation, the Board finds that a 20 percent evaluation is 
not warranted under Diagnostic Code 5252.

In denying an increased evaluation, the Board has also 
considered the applicability of DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional loss due to pain in cases 
supported by adequate pathology.  In this claim, however, the 
current 10 percent evaluation has been awarded by the RO in 
large part on the basis of the veteran's complaints of pain.  
Further, while the joint may no doubt be painful at times, 
there was no weakness observed at the time of the January 
1998 examination.  As contemplated by regulation, a part 
which is painful on use would be expected to show evidence of 
disuse, which has not been seen in this claim.  38 C.F.R. 
§ 4.40.

II.  Tinnitus

A January 1994 rating decision granted service connection for 
tinnitus, and awarded a 10 percent disability evaluation, 
which has continued to this date.  The April 1998 rating 
decision on appeal continued with the 10 percent evaluation.

Diagnostic Code 6260 provides that a 10 percent evaluation is 
warranted for tinnitus that is persistent as a result of head 
injury, concussion or acoustic trauma.  38 C.F.R. § 4.87b, 
Diagnostic Code 6260 (1998).  This is the maximum schedular 
evaluation available.  On May 11, 1999, changes were made to 
the diagnostic criteria used to evaluate ear disorders, 
including tinnitus.  64 Fed. Reg. 25202-25210 (1999).  Under 
the revised criteria, the maximum schedular evaluation for 
tinnitus continues to be 10 percent, but a note following the 
diagnostic code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  In the Board's view, this is a nonsubstantive change 
in the rating criteria.

As the veteran has already been awarded the maximum schedular 
evaluation available, the Board finds that the preponderance 
of the evidence is against this claim.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  

III.  Hypertension

At the time of his VA examination in January 1998, the 
veteran's blood pressure readings were 122/60 and 124/70.  
His pulse was then 100 beats per minute.  In December 1998, 
the veteran was again provided a VA examination.  At that 
time his sitting blood pressure reading was 158/94, while his 
standing blood pressure reading was 142/98.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).  Prior to December 11, 1997, the schedular 
criteria provided that when diastolic pressure was 
predominantly 100 or more a 10 percent evaluation was 
warranted, while a 20 percent evaluation was warranted when 
the diastolic reading was predominantly 110 or more.  On 
December 11, 1997, the schedular criteria used to evaluate 
hypertension changed.  The criteria now provide that a 10 
percent evaluation is warranted when the diastolic pressure 
is predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more, or when the veteran has a history 
of a diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is now warranted when diastolic pressure is 110 or 
more, or systolic pressure is 200 or more.  Higher 
evaluations would necessarily follow for even higher readings 
under either set of criteria.

In light of the above, the Board finds that the preponderance 
of the evidence is against a higher evaluation for the 
veteran's hypertension.  In this regard, the veteran has 
never displayed diastolic pressure readings in excess of 110 
during the course of this claim, nor has he ever displayed a 
reading in excess of 200 during the course of this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of the current 10 percent evaluation for the 
veteran's hypertension.

VI.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In the absence of frequent periods of hospitalization or 
marked interference with his employment, the Board finds that 
criteria for submission for assignments of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Individual Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, multiple injuries incurred in action are to be 
considered a single disability.  38 C.F.R. § 4.16(a).  
Marginal employment, which is productive of earned income 
less than that established by the Department of Commerce's 
Bureau of the Census as the poverty threshold for one person, 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

At the time of his December 1998 VA examination, the veteran 
informed the examiner that he had been employed for the 
previous ten months.  It is not clear from the report if the 
veteran is employed part time or full time, but he did report 
earned income of $13,000 per year.  

As he is currently employed, whatever disabilities the 
veteran may have do not currently appear to preclude the 
veteran from obtaining substantially gainful employment.  In 
this respect, neither the veteran nor his attorney have 
argued, nor does the record reflect, that this employment is 
marginal, as defined by VA regulation.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a permanent and total 
disability rating for pension benefits.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim which would give 
rise to a reasonable doubt.  38 C.F.R. § 3.102 (1998).  


ORDER

Service connection for a bilateral leg disability manifested 
by cramps is denied.

Service connection for degenerative arthritis is denied.

Service connection for PTSD is denied.

An evaluation in excess of 10 percent for bursitis of the 
left hip is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.


REMAND

During the course of this claim the veteran was afforded two 
VA examinations of his ankles.  At the time of his January 
1998 VA examination, the veteran's range of motion of his 
ankles was described as normal.  However, the presence or 
absence of pain on motion was not noted, nor evidence of 
weakness of the ankles.  At the time of his December 1998 VA 
examination, range of motion studies of ankles was not 
performed, although ankle pain was reported subjectively.  
The Board believes that these examinations are not sufficient 
to evaluate the veteran's ankle disabilities, and that 
another VA examination is required to determine range of 
motion of the ankles and determine whether the veteran has 
pain on motion as shown by objective evidence.

In addition, the VA examinations used to evaluate the 
veteran's COPD are not adequate for rating purposes.  In this 
respect, the criteria used to evaluate COPD in the Schedule 
for Rating Disabilities provides that three separate and 
distinct measurements are to be used in evaluating COPD, the 
FEV-1 percent predicted, FEV-1/FVC percent predicted, or DLCO 
(SB) percent predicted.  Such are generated on a pulmonary 
function test, which was provided the veteran in January 
1998.  However, the resulting report only reflected the FEV-1 
percent predicted.  The veteran was not provided a pulmonary 
function test at the time of his December 1998 VA 
examination.  In light of this, the Board finds that further 
information is required.





In light of the above, these two claims are REMANDED to the 
RO for the following action:

1.  The RO is requested to afford the 
veteran a VA examination to determine the 
nature and severity of his residuals of 
recurrent bilateral ankle sprains.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, but must 
include X-rays and range of motion 
studies.  Specific findings as to 
deformity and pain on manipulation and 
use, or a lack thereof, and findings as 
to the ability of the veteran's ankles to 
bear weight, are requested.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), the claims file must 
be made available to the examiner for 
review.

2.  The RO is requested to refer the 
veteran's claims file to an appropriate 
examiner and request that he or she 
interpret the data from the January 1998 
pulmonary function test.  That examiner 
is then asked to render readings within 
the nomenclature used by the Schedule for 
Rating Disabilities to evaluate COPD 
(that is, the FEV-1 percent predicted, 
FEV-1/FVC percent predicted, and DLCO 
(SB) percent predicted.  If such is not 
possible, the RO is requested to provide 
the veteran with another pulmonary 
function test, with results listed within 
the nomenclature used by the Schedule for 
Rating Disabilities.  Since it is 
imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), the claims file must 
be made available to the examiner for 
review.

3.  The RO should then readjudicate the 
above claims for increased evaluations on 
the basis of all the evidence of record, 
taking into consideration whether there 
is evidence of functional loss due to 
pain in the ankles, applying the decision 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

4.  If any benefit sought is not granted, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

